         Case 1:20-cv-01991-SAG Document 14 Filed 09/18/20 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                             *
ERIC J. BURNS,               *
                             *
             Plaintiff,      *
v.                           *                               Civil Case No. SAG-20-1991
                             *
WASHINGTON METROPOLITAN AREA *
TRANSIT AUTHORITY,           *
                             *
             Defendant.      *
                             *
*   *     *   *       * *  *                         *       *      *       *       *       *

                                 MEMORANDUM OPINION

       Plaintiff Eric J. Burns (“Plaintiff”) filed a Complaint in the Circuit Court for Anne Arundel

County, Maryland against Defendant Washington Metropolitan Area Transit Authority

(“WMATA”), seeking tort and contract damages for injuries he suffered during an attack by fellow

passengers on a WMATA-operated Metro train. ECF 2. WMATA removed the case to this Court,

ECF 1, and filed a Motion to Dismiss for Lack of Jurisdiction and Failure to State a Claim (“the

Motion”), ECF 8. This Court has considered the Motion, along with Plaintiff’s Opposition, ECF

11, and WMATA’s Reply, ECF 13. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018).

For the reasons that follow, the Motion will be granted.

I.     FACTUAL BACKGROUND

       These facts are derived from Plaintiff’s Complaint, and are taken as true for purposes of

adjudicating this Motion. Plaintiff is a resident of Cheverly, Maryland. ECF 2 ¶ 1. On April 20,

2017, Plaintiff was traveling home on an WMATA-operated Orange Line train. Id. ¶ 4. At the

Capitol South Station in Washington, DC, a group of juveniles attacked and severely beat Plaintiff,

while stealing his headphones and his cell phone. Id. The juveniles disembarked at the Capitol

South station, leaving Plaintiff bleeding and beaten on the floor of the rail car. Id. Plaintiff
            Case 1:20-cv-01991-SAG Document 14 Filed 09/18/20 Page 2 of 10



suffered severe physical injuries, including partial permanent facial paralysis, in addition to

economic losses and emotional distress. Id. ¶¶ 7, 21

           The juveniles who attacked Plaintiff had previously attacked and robbed other WMATA

train riders. Id. ¶ 5. In fact, WMATA had prohibited individuals within the group from using

WMATA trains. Id. However, on April 20, 2017, WMATA did not prevent the juveniles from

riding the Orange Line train. Id. Plaintiff alleges that there was insufficient security present on

his train and in the Metro Station to prevent or stop the attack, or to apprehend the perpetrators.

Id. ¶ 6.

II.        LEGAL STANDARDS

           WMATA has now filed a motion to dismiss the Complaint under Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). Initially, WMATA challenges “whether the court has the

competence or authority to hear the case” under Federal Rule of Civil Procedure 12(b)(1), citing

its sovereign immunity. When a defendant challenges subject-matter jurisdiction in that manner,

the court is to regard the pleadings “as mere evidence on the issue, and may consider evidence

outside the pleadings....” Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999) (citing

Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.

1991)). Furthermore, the plaintiff bears the burden of proving that the court has subject-matter

jurisdiction. Id. Sovereign immunity acts as a limiting principle on the jurisdiction of federal

courts because “[t]he United States, as sovereign, is ‘immune from suit save as it consents to be

sued...and the terms of its consent to be sued in any court define that court's jurisdiction to entertain

suit.’” Hercules, Inc. v. United States, 516 U.S. 417, 422 (1996) (quoting United States v. Testan,

424 U.S. 392, 399 (1976)).




                                                   2
         Case 1:20-cv-01991-SAG Document 14 Filed 09/18/20 Page 3 of 10




       In the alternative, WMATA argues that Plaintiff has failed to state a claim pursuant to Fed.

R. Civ. P. 12(b)(6). ECF 24. A defendant is permitted to test the legal sufficiency of a complaint

by way of a 12(b)(6) motion. See, e.g., In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines

v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016). Such a motion constitutes an

assertion by a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as

a matter of law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Rule 8(a)(2), which provides that a complaint must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” The purpose of the rule is to

provide the defendants with “fair notice” of the claims and the “grounds” for entitlement to relief.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Id. at 570; see Ashcroft v. Iqbal, 556 U.S. 662, 684

(2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil actions.’”); see

also Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). But, a plaintiff need not include “detailed

factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal

pleading rules “do not countenance dismissal of a complaint for imperfect statement of the legal

theory supporting the claim asserted.” Johnson v. City of Shelby, 574 U.S. 10, 135 S. Ct. 346, 346

(2014) (per curiam).

        Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the


                                                   3
         Case 1:20-cv-01991-SAG Document 14 Filed 09/18/20 Page 4 of 10



elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is

improbable and . . . recovery is very remote and unlikely.” Id. at 556 (internal quotation marks

omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Semenova v. Maryland Transit Admin., 845 F.3d 564, 567

(4th Cir. 2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). However,

a court is not required to accept legal conclusions drawn from the facts. Papasan v. Allain, 478

U.S. 265, 286 (1986). “A court decides whether [the pleading] standard is met by separating the

legal conclusions from the factual allegations, assuming the truth of only the factual allegations,

and then determining whether those allegations allow the court to reasonably infer” that the

plaintiff is entitled to the legal remedy sought. A Society Without a Name v. Virginia, 655 F.3d

342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937 (2012).

       Courts generally do not “resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses” through a Rule 12(b)(6) motion. Edwards v. City of Goldsboro, 178

F.3d 231, 243-44 (4th Cir. 1999) (quoting Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir.

1992)). However, “in the relatively rare circumstances where facts sufficient to rule on an

affirmative defense are alleged in the complaint, the defense may be reached by a motion to dismiss

filed under Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc);

accord Pressley v. Tupperware Long Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009).


                                                  4
         Case 1:20-cv-01991-SAG Document 14 Filed 09/18/20 Page 5 of 10



Because Rule 12(b)(6) “is intended [only] to test the legal adequacy of the complaint,” Richmond,

Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle

only applies . . . if all facts necessary to the affirmative defense ‘clearly appear[] on the face of

the complaint,’” Goodman, 494 F.3d at 464 (emphasis omitted) (quoting Forst, 4 F.3d at 250).

III.   ANALYSIS

           A. Removal

       Although the propriety of removal was not raised in WMATA’s Motion, and although

Plaintiff did not file a motion to remand within 30 days as required by 28 U.S.C. § 1447(c),

Plaintiff’s Opposition contends that this case was improperly removed to this Court. Plaintiff’s

contention is unavailing. The District of Columbia, the State of Maryland, and the Commonwealth

of Virginia created WMATA pursuant to an interstate compact (“the WMATA Compact”), which

received Congressional approval. See, e.g., Smith v. WMATA, 290 F.3d 201, 206 (4th Cir. 2002).

The WMATA Compact is codified in the laws of all three signatory jurisdictions. See, e.g., D.C.

Code § 9-1107.1; Md. Code Ann., Transp. § 10-204. WMATA’s removal of this case relied, not

on more customary diversity or federal question jurisdiction, but on the original jurisdiction

explicitly afforded the federal courts by the WMATA Compact, which provides:

       The United States District Courts shall have original jurisdiction, concurrent with
       the courts of Maryland, Virginia, and the District of Columbia, of all actions
       brought by or against [WMATA] and to enforce subpoenas issued under this title.
       Any such action initiated in a State or District of Columbia court shall be removable
       to the appropriate United States District Court in the manner provided by Act of
       June 25, 1948, as amended (28 U.S.C. § 1446).

WMATA Compact, Public Law 89-774, ¶ 81, approved by Congress on November 6, 1966, as

amended, and codified at Md. Code Ann., Transp. § 10-204(81). Thus, this Court unequivocally

has jurisdiction over this case, because it is a case brought against WMATA. In addition, the Court

finds no defects in the removal process. The Notice of Removal, ECF 1-1, appropriately cites Md.

                                                 5
         Case 1:20-cv-01991-SAG Document 14 Filed 09/18/20 Page 6 of 10



Code Ann., Transp. § 10-204(81) as the required “short and plain statement of the grounds for

removal.” 28 U.S.C. § 1446(a). All relevant documentation was attached, including the Statement

Regarding Removal, ECF 1-9, and the Civil-Non-Domestic Case Information Report, ECF 1-9.

No Order of Removal is required by 28 U.S.C. § 1446, either, despite Plaintiff’s unsubstantiated

contentions. Regardless, Plaintiff did not timely file a motion for remand on any procedural

grounds. See 28 U.S.C. § 1447(c) (“A motion to remand the case on the basis of any defect other

than lack of subject matter jurisdiction must be made within 30 days after the filing of the notice

of removal under section 1446(a).”). Remand is therefore unwarranted even if it had been properly

sought, and the Court will proceed to consider the merits of WMATA’s Motion.

           B. Sovereign Immunity

       In the WMATA Compact, the three sovereigns who created WMATA provided that it

would enjoy sovereign immunity. Specifically, Section 80 of the WMATA Compact states:

       [WMATA] shall be liable for its contracts and for its torts and those of its Directors,
       officers, employees and agents committed in the conduct of any proprietary
       function, in accordance with the law of the applicable signatory (including rules on
       conflict of laws) but shall not be liable for any torts occurring in the performance
       of a governmental function.

Md. Code Ann., Transp. § 10-204(80).

       Plaintiff’s three tort claims, for negligence, gross negligence, and intentional infliction of

emotional distress, allege that WMATA did not adequately provide security services or protect

him from the harm he suffered in the attack. Protection of customers’ security is within the

purview of law enforcement, and the WMATA Compact specifically authorizes the establishment

of a police force to provide such services. Md. Code Ann., Transp. 10-204 (76a) (“[WMATA] is

authorized to establish and maintain a regular police force, to be known as the Metro Transit Police,

to provide protection for its patrons, personnel, and Transit facilities.”).      Law enforcement,


                                                 6
         Case 1:20-cv-01991-SAG Document 14 Filed 09/18/20 Page 7 of 10



generally, is viewed as a quintessential government function. See, e.g., Beebe v. WMATA, 129

F.3d 1283, 1287 (D.C. Cir. 1997) (quoting Burkhart v. WMATA, 112 F.3d 1207, 1216 (D.C. Cir.

1997) (“To distinguish governmental from proprietary functions, [courts] ask whether the activity

amounts to a quintessential governmental function, like law enforcement.”). 1 Specifically, courts

have deemed WMATA’s police activities to be an exercise of a governmental function. See, e.g.,

Davis v. TSA, 264 F. Supp. 3d 6, 11 (D.D.C. 2017) (quoting Dant v. District of Columbia, 829

F.2d 69, 74 (D.C. Cir. 1987); Morris v. WMATA, 781 F.2d 218, 219 (D.C. Cir. 1986) (“If the

operation of a police force is not a governmental function, then a governmental function may not

exist.”) (quoting Martin v. WMATA, 667 F.2d 435, 436 (4th Cir. 1981)).

       Recently, the United States District Court for the District of Columbia concluded that

WMATA was entitled to sovereign immunity in a case presenting similar facts. A female

passenger on a WMATA train suffered a horrific rape, committed by a perpetrator who had

previously been identified by WMATA as having publicly masturbated on its trains. Doe v.

WMATA, No. 19-CV-1298 (KBJ), 2020 WL 1429937, at *1 (D.D.C. Mar. 24, 2020). WMATA

had not identified the perpetrator to its other passengers, or tried to prevent him from riding its

trains. Id. In ruling that the woman’s tort claims were barred by sovereign immunity because they

focused on WMATA’s failure to take certain actions in response to the prior masturbation

incidents, the court reasoned:

       [I]t is clear beyond cavil that, after a crime has been committed and “the WMATA
       transit police are involved, WMATA’s function is governmental in nature.” Davis
       v. Sarles, 134 F.Supp. 3d 223, 227 (D.D.C. 2015); see also Burkhart v. WMATA,
       112 F.3d 1207, 1216 (D.C. Cir. 1997) (explaining that “police activity” is a
       quintessential government function); Martin v. WMATA, 667 F.2d 435, 436 (4th


1Many of the cases cited herein emanate from the District of Columbia Circuit. Although those
rulings are non-binding, the Fourth Circuit has recognized the value in considering that court’s
opinions to “render[] circuit law consistent in the two federal circuits most likely to hear cases in
which WMATA is a party.” Lizzi v. Alexander, 255 F. 3d 128, 134 (4th Cir. 2001).
                                                 7
         Case 1:20-cv-01991-SAG Document 14 Filed 09/18/20 Page 8 of 10



       Cir. 1981) (“The operation of a police force is a quintessential government
       function”). Thus, the bulk of the claims that Doe brings in this lawsuit fail to clear
       the sovereign-immunity bar at the outset, because any alleged negligent failure of
       the agency to respond to potentially criminal behavior by one of its customers in a
       certain manner – even one that, according to Doe, the general duty of reasonable
       care requires – involves the exercise of a quintessential governmental function of
       the agency.

Id. at *5. Plaintiff’s tort claims, similarly, relate to WMATA’s alleged failure to act appropriately

in response to its knowledge of his assailants’ prior conduct. His tort claims are likewise barred

by sovereign immunity, then, because they implicate the quintessential governmental function of

law enforcement.

       This Court acknowledges that Count III of Plaintiff’s Complaint purports to assert a breach

of contract claim, which would not, on its face, be barred by sovereign immunity. It is, of course,

likely that some form of implied contract exists between WMATA and its rail passengers.

Plaintiff, however, has not pled any particular contractual terms that he contends were part of the

contract he alleges to have been breached, ECF 2 at 5, and thus he has failed to state a claim upon

which relief can be granted. Moreover, Plaintiff cites no authority, and the court is not aware of

any, permitting a cause of action for breach of contract where WMATA is alleged to have failed

to provide safe and secure transportation to a passenger. In fact, in Whitaker v. WMATA, 889 F.

Supp. 505, 507 (D.D.C. 1995), the court rejected the plaintiff’s assertion of a breach of contract

claim against WMATA where a bus driver’s failure to lower a bus step caused a passenger injury,

and held “that any breach of WMATA’s duty of care was not a breach of a contractual duty but of

a legal duty,” because “the gravamen of [plaintiff’s] claim is for personal injury.” In so holding,

Whitaker relied on the “longstanding rule of law” derived from Prosser and Keaton on the Law of

Torts, which provides that in cases for “damages to property or to pecuniary interests only,” a

plaintiff may be permitted to elect whether to pursue claims in tort or contract, but “when the claim


                                                 8
         Case 1:20-cv-01991-SAG Document 14 Filed 09/18/20 Page 9 of 10



is one for personal injury, the decision usually has been that the gravamen of the action is the

misconduct and the damage, and that it is essentially one of tort, which the plaintiff cannot alter

by his pleading.” The Whitaker court required the plaintiff to “plead this claim as a negligence

action.” 2 Id.

        Plaintiff’s claim is indistinguishable from Whitaker on the salient points. Plaintiff pleads

that his payment of a fare created a contract with WMATA and that, “[p]ursuant to that contract

[WMATA] owed [Plaintiff] a duty of care, and an obligation, to protect [Plaintiff] from all known

and unknown risks to [Plaintiff’s] person and property.” ECF 2 ¶ 19. In other words, Plaintiff

seeks to read a traditional tort duty of care, for which Plaintiff’s claim would be barred by

sovereign immunity, into an undefined and apparently implied contract. As the Whitaker court

described, allowing a breach of contract claim to proceed in this context would make it “necessary

to establish the contours of the implied contract, i.e., what duties the parties owed each other. But

journeying down this path would merely lead the Court back to the beginning of its analysis,

namely, determining WMATA’s legal duty to its passengers.” Id. at 507. Plaintiff cannot avoid

the application of sovereign immunity, then, simply by couching his traditional personal injury

“breach of duty of care” claim as contractual rather than tortious.

        Finally, sovereign immunity “is not truly a limit on the subject matter jurisdiction of federal

courts, but a block on the exercise of that jurisdiction.” Biggs v. Meadows, 66 F.3d 56, 60 (4th

Cir. 1995) (discussing the Eleventh Amendment). Indeed, “the bar of sovereign immunity is

absolute: no other court has the power to hear the case, nor can the [plaintiffs] redraft their claims



2Courts in other jurisdictions have similarly concluded that “the duty of a common carrier to its
passengers [lies] in tort, not in contract.” Roses v. Nat'l R.R. Passenger Corp., 2001 WL
1117166, at *6 (W.D.N.Y. Sept. 20, 2001); Adams v. New York City Transit Auth., 211 A.D.2d
285, 294 (1995), aff'd, 666 N.E.2d 216 (1996) (“The theory of a ‘contract of safe passage’ is no
longer viable . . . .”).
                                                  9
        Case 1:20-cv-01991-SAG Document 14 Filed 09/18/20 Page 10 of 10



. . . .” Frigard v. United States, 862 F.2d 201, 204 (9th Cir. 1988). It is therefore appropriate for

this Court to dismiss Plaintiff’s claims, on sovereign immunity grounds, with prejudice. See, e.g.,

Int'l Fed'n of Prof'l & Tech. Eng'rs v. United States, 934 F. Supp. 2d 816, 820 (D. Md. 2013)

(“[T]he United States is dismissed from this action, and the claims against it are dismissed with

prejudice.”), aff'd sub nom. Int'l Fed'n of Prof'l & Tech. Eng'rs v. Haas, 599 Fed.App’x. 477 (4th

Cir. 2014); Best Med. Belgium, Inc. v. Kingdom of Belgium, 913 F. Supp. 2d 230, 233 (E.D. Va.

2012) (dismissing with prejudice a claim barred by sovereign immunity).

IV.    CONCLUSION

       For the reasons set forth above, WMATA’s Motion to Dismiss, ECF 8, will be GRANTED,

and Plaintiff’s claims will be dismissed with prejudice. A separate implementing Order follows.



Dated: September 18, 2020                                                    /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge




                                                 10
